DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE of 11/06/2020, which has been entered.
Claims 1-12 and 14 are currently pending.
Continued Examination Under 37 CFR 1.114
The request filed on 01-18-2005 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/491,021 is acceptable and a RCE has been established. An action on the RCE follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Brandenstein et al. (4,525,082). Brandenstein et al. discloses sealing element (6) for .
Regarding claim 2, Brandenstein et al. discloses the sealing segments of one sealing segment group (19) are shorter (in the circumferential direction) than the sealing segments of the other sealing segment group.
Regarding claim 3, Brandenstein et al. clearly discloses a third seal group (29) with a further sealing element (28).
Regarding claim 4, note the third sealing segment group has a third angle with respect to the main extension plane of the disk (17).
	Regarding claim 5, Brandenstein et al. clearly discloses the sealing segments (18/19) are arranged on the radially outer circumference of the disk (17).
	Regarding claim 6, Brandenstein et al. clearly discloses the sealing disk and the sealing segments (18/19) are configured as one piece.
	Regarding claim 7, Brandenstein et al. clearly discloses the claimed invention including the bearing ring (1) has a circumferential recess (11) on which the sealing segments group (18/19) come to rest.

	Regarding claim 10, Brandenstein et al. clearly discloses the sealing segments (18) is angled axially in the direction of the rolling bearing.
Allowable Subject Matter
Claims 11-12 and 14 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656